Exhibit 10.2

INTERSECT ENT, INC.

AMENDED AND RESTATED 2014 EMPLOYEE STOCK PURCHASE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: JULY 7, 2014

APPROVED BY THE STOCKHOLDERS: JULY 10, 2014

IPO DATE/EFFECTIVE DATE: JULY 23, 2014

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS: DECEMBER 13, 2017

AMENDMENT AND RESTATEMENT APPROVED BY THE STOCKHOLDERS: JUNE 5, 2018

1.    GENERAL; PURPOSE.

(a)    The Plan provides a means by which Eligible Employees of the Company and
certain designated Related Corporations may be given an opportunity to purchase
shares of Common Stock. The Plan permits the Company to grant a series of
Purchase Rights to Eligible Employees under an Employee Stock Purchase Plan.

(b)    The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.

2.    ADMINISTRATION.

(a)    The Board will administer the Plan unless and until the Board delegates
administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

(b)    The Board will have the power, subject to, and within the limitations of,
the express provisions of the Plan:

(i)    To determine how and when Purchase Rights will be granted and the
provisions of each Offering (which need not be identical).

(ii)    To designate from time to time which Related Corporations of the Company
will be eligible to participate in the Plan.

(iii)    To construe and interpret the Plan and Purchase Rights, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it deems necessary or
expedient to make the Plan fully effective.

(iv)    To settle all controversies regarding the Plan and Purchase Rights
granted under the Plan.

(v)    To suspend or terminate the Plan at any time as provided in Section 12.

(vi)    To amend the Plan at any time as provided in Section 12.

(vii)    Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Related Corporations and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan.

(viii)    To adopt such procedures and sub-plans as are necessary or appropriate
to permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States.

 

1



--------------------------------------------------------------------------------

(c)    The Board may delegate some or all of the administration of the Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently administer the Plan with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated.
Whether or not the Board has delegated administration of the Plan to a
Committee, the Board will have the final power to determine all questions of
policy and expediency that may arise in the administration of the Plan.

(d)    All determinations, interpretations and constructions made by the Board
in good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.

3.    SHARES OF COMMON STOCK SUBJECT TO THE PLAN.

(a)    Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the maximum number of shares of Common Stock that may be issued
under the Plan will not exceed 1,696,092 shares of Common Stock.

(b)    If any Purchase Right granted under the Plan terminates without having
been exercised in full, the shares of Common Stock not purchased under such
Purchase Right will again become available for issuance under the Plan.

(c)    The stock purchasable under the Plan will be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the Company
on the open market.

4.    GRANT OF PURCHASE RIGHTS; OFFERING.

(a)    The Board may from time to time grant or provide for the grant of
Purchase Rights to Eligible Employees under an Offering (consisting of one or
more Purchase Periods) on an Offering Date or Offering Dates selected by the
Board. Each Offering will be in such form and will contain such terms and
conditions as the Board will deem appropriate, and will comply with the
requirement of Section 423(b)(5) of the Code that all Employees granted Purchase
Rights will have the same rights and privileges. The terms and conditions of an
Offering shall be incorporated by reference into the Plan and treated as part of
the Plan. The provisions of separate Offerings need not be identical, but each
Offering will include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering will be effective, which period will not exceed 27
months beginning with the Offering Date, and the substance of the provisions
contained in Sections 5 through 8, inclusive.

(b)    If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in forms delivered to the Company:
(i) each form will apply to all of his or her Purchase Rights under the Plan,
and (ii) a Purchase Right with a lower exercise price (or an earlier-granted
Purchase Right, if different Purchase Rights have identical exercise prices)
will be exercised to the fullest possible extent before a Purchase Right with a
higher exercise price (or a later-granted Purchase Right if different Purchase
Rights have identical exercise prices) will be exercised.

(c)    The Board will have the discretion to structure an Offering so that if
the Fair Market Value of a share of Common Stock on the first Trading Day of a
new Purchase Period within that Offering is less than or equal to the Fair
Market Value of a share of Common Stock on the Offering Date for that Offering,
then (i) that Offering will terminate immediately as of that first Trading Day,
and (ii) the Participants in such terminated Offering will be automatically
enrolled in a new Offering beginning on the first Trading Day of such new
Purchase Period.

 

2



--------------------------------------------------------------------------------

5.    ELIGIBILITY.

(a)    Purchase Rights may be granted only to Employees of the Company or, as
the Board may designate in accordance with Section 2(b), to Employees of a
Related Corporation. Except as provided in Section 5(b), an Employee will not be
eligible to be granted Purchase Rights unless, on the Offering Date, the
Employee has been in the employ of the Company or the Related Corporation, as
the case may be, for such continuous period preceding such Offering Date as the
Board may require, but in no event will the required period of continuous
employment be equal to or greater than two years. In addition, the Board may
provide that no Employee will be eligible to be granted Purchase Rights under
the Plan unless, on the Offering Date, such Employee’s customary employment with
the Company or the Related Corporation is more than 20 hours per week and more
than five months per calendar year or such other criteria as the Board may
determine consistent with Section 423 of the Code.

(b)    The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee will, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Purchase Right under
that Offering, which Purchase Right will thereafter be deemed to be a part of
that Offering. Such Purchase Right will have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:

(i)    the date on which such Purchase Right is granted will be the “Offering
Date” of such Purchase Right for all purposes, including determination of the
exercise price of such Purchase Right;

(ii)    the period of the Offering with respect to such Purchase Right will
begin on its Offering Date and end coincident with the end of such Offering; and

(iii)    the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Purchase Right under that Offering.

(c)    No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns stock
possessing five percent or more of the total combined voting power or value of
all classes of stock of the Company or of any Related Corporation. For purposes
of this Section 5(c), the rules of Section 424(d) of the Code will apply in
determining the stock ownership of any Employee, and stock which such Employee
may purchase under all outstanding Purchase Rights and options will be treated
as stock owned by such Employee.

(d)    As specified by Section 423(b)(8) of the Code, an Eligible Employee may
be granted Purchase Rights only if such Purchase Rights, together with any other
rights granted under all Employee Stock Purchase Plans of the Company and any
Related Corporations, do not permit such Eligible Employee’s rights to purchase
stock of the Company or any Related Corporation to accrue at a rate which
exceeds $25,000 of Fair Market Value of such stock (determined at the time such
rights are granted, and which, with respect to the Plan, will be determined as
of their respective Offering Dates) for each calendar year in which such rights
are outstanding at any time.

(e)    Officers of the Company and any designated Related Corporation, if they
are otherwise Eligible Employees, will be eligible to participate in Offerings
under the Plan. Notwithstanding the foregoing, the Board may provide in an
Offering that Employees who are highly compensated Employees within the meaning
of Section 423(b)(4)(D) of the Code will not be eligible to participate.

6.    PURCHASE RIGHTS; PURCHASE PRICE.

(a)    On each Offering Date, each Eligible Employee, pursuant to an Offering
made under the Plan, will be granted a Purchase Right to purchase up to that
number of shares of Common Stock purchasable either with a

 

3



--------------------------------------------------------------------------------

percentage or with a maximum dollar amount, as designated by the Board, but in
either case not exceeding 15% of such Employee’s earnings (as defined by the
Board in each Offering) during the period that begins on the Offering Date (or
such later date as the Board determines for a particular Offering) and ends on
the date stated in the Offering, which date will be no later than the end of the
Offering.

(b)    The Board will establish one or more Purchase Dates during an Offering on
which Purchase Rights granted for that Offering will be exercised and shares of
Common Stock will be purchased in accordance with such Offering.

(c)    In connection with each Offering made under the Plan, the Board may
specify (i) a maximum number of shares of Common Stock that may be purchased by
any Participant on any Purchase Date during such Offering, (ii) a maximum
aggregate number of shares of Common Stock that may be purchased by all
Participants pursuant to such Offering and/or (iii) a maximum aggregate number
of shares of Common Stock that may be purchased by all Participants on any
Purchase Date under the Offering. If the aggregate purchase of shares of Common
Stock issuable upon exercise of Purchase Rights granted under the Offering would
exceed any such maximum aggregate number, then, in the absence of any Board
action otherwise, a pro rata (based on each Participant’s accumulated
Contributions) allocation of the shares of Common Stock available will be made
in as nearly a uniform manner as will be practicable and equitable.

(d)    The purchase price of shares of Common Stock acquired pursuant to
Purchase Rights will be not less than the lesser of:

(i)    an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the Offering Date; or

(ii)    an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the applicable Purchase Date.

7.    PARTICIPATION; WITHDRAWAL; TERMINATION.

(a)    An Eligible Employee may elect to authorize payroll deductions as the
means of making Contributions by completing and delivering to the Company,
within the time specified in the Offering, an enrollment form provided by the
Company. The enrollment form will specify the amount of Contributions not to
exceed the maximum amount specified by the Board. Each Participant’s
Contributions will be credited to a bookkeeping account for such Participant
under the Plan and will be deposited with the general funds of the Company
except where applicable law requires that Contributions be deposited with a
third party. If permitted in the Offering, a Participant may begin such
Contributions with the first payroll occurring on or after the Offering Date
(or, in the case of a payroll date that occurs after the end of the prior
Offering but before the Offering Date of the next new Offering, Contributions
from such payroll will be included in the new Offering). If permitted in the
Offering, a Participant may thereafter reduce (including to zero) or increase
his or her Contributions. If specifically provided in the Offering, in addition
to making Contributions by payroll deductions, a Participant may make
Contributions through the payment by cash or check prior to a Purchase Date.

(b)    During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a withdrawal form
provided by the Company. The Company may impose a deadline before a Purchase
Date for withdrawing. Upon such withdrawal, such Participant’s Purchase Right in
that Offering will immediately terminate and the Company will distribute to such
Participant all of his or her accumulated but unused Contributions and such
Participant’s Purchase Right in that Offering shall thereupon terminate. A
Participant’s withdrawal from that Offering will have no effect upon his or her
eligibility to participate in any other Offerings under the Plan, but such
Participant will be required to deliver a new enrollment form to participate in
subsequent Offerings.

 

4



--------------------------------------------------------------------------------

(c)    Purchase Rights granted pursuant to any Offering under the Plan will
terminate immediately if the Participant either (i) is no longer an Employee for
any reason or for no reason (subject to any post-employment participation period
required by law) or (ii) is otherwise no longer eligible to participate. The
Company will distribute to such individual all of his or her accumulated but
unused Contributions.

(d)    During a Participant’s lifetime, Purchase Rights will be exercisable only
by such Participant. Purchase Rights are not transferable by a Participant,
except by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 10.

(e)    Unless otherwise specified in the Offering, the Company will have no
obligation to pay interest on Contributions.

8.    EXERCISE OF PURCHASE RIGHTS.

(a)    On each Purchase Date, each Participant’s accumulated Contributions will
be applied to the purchase of shares of Common Stock, up to the maximum number
of shares of Common Stock permitted by the Plan and the applicable Offering, at
the purchase price specified in the Offering. No fractional shares will be
issued unless specifically provided for in the Offering.

(b)    If any amount of accumulated Contributions remains in a Participant’s
account after the purchase of shares of Common Stock and such remaining amount
is less than the amount required to purchase one share of Common Stock on the
final Purchase Date of an Offering, then such remaining amount will be held in
such Participant’s account for the purchase of shares of Common Stock under the
next Offering under the Plan, unless such Participant withdraws from or is not
eligible to participate in such Offering, in which case such amount will be
distributed to such Participant after the final Purchase Date, without interest.
If the amount of Contributions remaining in a Participant’s account after the
purchase of shares of Common Stock is at least equal to the amount required to
purchase one whole share of Common Stock on the final Purchase Date of an
Offering, then such remaining amount will not roll over to the next Offering and
will instead be distributed in full to such Participant after the final Purchase
Date of such Offering without interest.

(c)    No Purchase Rights may be exercised to any extent unless the shares of
Common Stock to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to the Plan. If on a Purchase Date the
shares of Common Stock are not so registered or the Plan is not in such
compliance, no Purchase Rights will be exercised on such Purchase Date, and the
Purchase Date will be delayed until the shares of Common Stock are subject to
such an effective registration statement and the Plan is in material compliance,
except that the Purchase Date will in no event be more than 6 months from the
Offering Date. If, on the Purchase Date, as delayed to the maximum extent
permissible, the shares of Common Stock are not registered and the Plan is not
in material compliance with all applicable laws, no Purchase Rights will be
exercised and all accumulated but unused Contributions will be distributed to
the Participants without interest.

9.    COVENANTS OF THE COMPANY.

The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Purchase Rights and issue and sell shares of Common
Stock thereunder. If, after commercially reasonable efforts, the Company is
unable to obtain the authority that counsel for the Company deems necessary for
the grant of Purchase Rights or the lawful issuance and sale of Common Stock
under the Plan, and at a commercially reasonable cost, the Company will be
relieved from any liability for failure to grant Purchase Rights and/or to issue
and sell Common Stock upon exercise of such Purchase Rights.

 

5



--------------------------------------------------------------------------------

10.   DESIGNATION OF BENEFICIARY.

(a)    The Company may, but is not obligated to, permit a Participant to submit
a form designating a beneficiary who will receive any shares of Common Stock
and/or Contributions from the Participant’s account under the Plan if the
Participant dies before such shares and/or Contributions are delivered to the
Participant. The Company may, but is not obligated to, permit the Participant to
change such designation of beneficiary. Any such designation and/or change must
be on a form approved by the Company.

(b)     If a Participant dies, and in the absence of a valid beneficiary
designation, the Company will deliver any shares of Common Stock and/or
Contributions to the executor or administrator of the estate of the Participant.
If no executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its sole discretion, may deliver such shares of Common
Stock and/or Contributions to the Participant’s spouse, dependents or relatives,
or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.

11.   ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CORPORATE TRANSACTIONS.

(a)    In the event of a Capitalization Adjustment, the Board will appropriately
and proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 3(a), (ii) the class(es) and maximum
number of securities by which the share reserve is to increase automatically
each year pursuant to Section 3(a), (iii) the class(es) and number of securities
subject to, and the purchase price applicable to outstanding Offerings and
Purchase Rights, and (iv) the class(es) and number of securities that are the
subject of the purchase limits under each ongoing Offering. The Board will make
these adjustments, and its determination will be final, binding and conclusive.

(b)    In the event of a Corporate Transaction, then: (i) any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue outstanding Purchase Rights
or may substitute similar rights (including a right to acquire the same
consideration paid to the stockholders in the Corporate Transaction) for
outstanding Purchase Rights, or (ii) if any surviving or acquiring corporation
(or its parent company) does not assume or continue such Purchase Rights or does
not substitute similar rights for such Purchase Rights, then the Participants’
accumulated Contributions will be used to purchase shares of Common Stock within
ten business days prior to the Corporate Transaction under the outstanding
Purchase Rights, and the Purchase Rights will terminate immediately after such
purchase.

12.   AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.

(a)    The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, stockholder approval will be required for any
amendment of the Plan for which stockholder approval is required by applicable
law or listing requirements, including any amendment that either (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan, (ii) materially expands the class of individuals eligible to become
Participants and receive Purchase Rights, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be purchased under the Plan, (iv) materially
extends the term of the Plan, or (v) expands the types of awards available for
issuance under the Plan, but in each of (i) through (v) above only to the extent
stockholder approval is required by applicable law or listing requirements.

(b)    The Board may suspend or terminate the Plan at any time. No Purchase
Rights may be granted under the Plan while the Plan is suspended or after it is
terminated.

(c)    Any benefits, privileges, entitlements and obligations under any
outstanding Purchase Rights granted before an amendment, suspension or
termination of the Plan will not be materially impaired by any such

 

6



--------------------------------------------------------------------------------

amendment, suspension or termination except (i) with the consent of the person
to whom such Purchase Rights were granted, (ii) as necessary to comply with any
laws, listing requirements, or governmental regulations (including, without
limitation, the provisions of Section 423 of the Code and the regulations and
other interpretive guidance issued thereunder relating to Employee Stock
Purchase Plans) including without limitation any such regulations or other
guidance that may be issued or amended after the date the Plan is adopted by the
Board, or (iii) as necessary to obtain or maintain favorable tax, listing, or
regulatory treatment. To be clear, the Board may amend outstanding Purchase
Rights without a Participant’s consent if such amendment is necessary to ensure
that the Purchase Right and/or the Plan comply with the requirements of
Section 423 of the Code.

13.   EFFECTIVE DATE OF PLAN.

The Plan will become effective immediately prior to and contingent upon the IPO
Date. No Purchase Rights will be exercised unless and until the Plan has been
approved by the stockholders of the Company, which approval must be within 12
months before or after the date the Plan is adopted (or if required under
Section 12(a) above, materially amended) by the Board.

14.   MISCELLANEOUS PROVISIONS.

(a)    Proceeds from the sale of shares of Common Stock pursuant to Purchase
Rights will constitute general funds of the Company.

(b)    A Participant will not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, shares of Common Stock subject to
Purchase Rights unless and until the Participant’s shares of Common Stock
acquired upon exercise of Purchase Rights are recorded in the books of the
Company (or its transfer agent).

(c)    The Plan and Offering do not constitute an employment contract. Nothing
in the Plan or in the Offering will in any way alter the at will nature of a
Participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.

(d)    The provisions of the Plan will be governed by the laws of the State of
Delaware without resort to that state’s conflicts of laws rules.

15.   DEFINITIONS.

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

(a)    “Board” means the Board of Directors of the Company.

(b)    “Capital Stock” means each and every class of common stock of the
Company, regardless of the number of votes per share.

(c)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Purchase Right after the date the Plan is adopted by the Board
without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other similar equity restructuring
transaction, as that term is used in Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor thereto).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.

 

7



--------------------------------------------------------------------------------

(d)    “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(e)    “Committee” means a committee of one or more members of the Board to whom
authority has been delegated by the Board in accordance with Section 2(c).

(f)    “Common Stock” means, as of the IPO Date, the common stock of the
Company, having 1 vote per share.

(g)    “Company” means Intersect ENT, Inc., a Delaware corporation.

(h)    “Contributions” means the payroll deductions and other additional
payments specifically provided for in the Offering that a Participant
contributes to fund the exercise of a Purchase Right. A Participant may make
additional payments into his or her account if specifically provided for in the
Offering, and then only if the Participant has not already had the maximum
permitted amount withheld during the Offering through payroll deductions.

(i)    “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

(i)    a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii)    a sale or other disposition of at least 90% of the outstanding
securities of the Company;

(iii)    a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

(iv)    a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(j)    “Director” means a member of the Board.

(k)    “Eligible Employee” means an Employee who meets the requirements set
forth in the document(s) governing the Offering for eligibility to participate
in the Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in the Plan.

(l)    “Employee” means any person, including an Officer or Director, who is
“employed” for purposes of Section 423(b)(4) of the Code by the Company or a
Related Corporation. However, service solely as a Director, or payment of a fee
for such services, will not cause a Director to be considered an “Employee” for
purposes of the Plan.

(m)    “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder.

(o)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)    If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock will
be the closing sales price for such stock as

 

8



--------------------------------------------------------------------------------

quoted on such exchange or market (or the exchange or market with the greatest
volume of trading in the Common Stock) on the date of determination, as reported
in such source as the Board deems reliable. Unless otherwise provided by the
Board, if there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value will be the closing sales price on the
last preceding date for which such quotation exists.

(ii)    In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith in compliance with
applicable laws and in a manner that complies with Sections 409A of the Code.

(iii)    Notwithstanding the foregoing, for any Offering that commences on the
IPO Date, the Fair Market Value of the shares of Common Stock on the Offering
Date will be the price per share at which shares are first sold to the public in
the Company’s initial public offering as specified in the final prospectus for
that initial public offering.

(p)    “IPO Date” means the date of the underwriting agreement between the
Company and the underwriter(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering.

(q)    “Offering” means the grant to Eligible Employees of Purchase Rights, with
the exercise of those Purchase Rights automatically occurring at the end of one
or more Purchase Periods. The terms and conditions of an Offering will generally
be set forth in the “Offering Document” approved by the Board for that Offering.

(r)    “Offering Date” means a date selected by the Board for an Offering to
commence.

(s)    “Officer” means a person who is an officer of the Company or a Related
Corporation within the meaning of Section 16 of the Exchange Act.

(t)    “Participant” means an Eligible Employee who holds an outstanding
Purchase Right.

(u)    “Plan” means this Intersect ENT, Inc. 2014 Employee Stock Purchase Plan.

(v)    “Purchase Date” means one or more dates during an Offering selected by
the Board on which Purchase Rights will be exercised and on which purchases of
shares of Common Stock will be carried out in accordance with such Offering.

(w)    “Purchase Period” means a period of time specified within an Offering,
generally beginning on the Offering Date or on the first Trading Day following a
Purchase Date, and ending on a Purchase Date. An Offering may consist of one or
more Purchase Periods.

(x)    “Purchase Right” means an option to purchase shares of Common Stock
granted pursuant to the Plan.

(y)    “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

(z)    “Securities Act” means the Securities Act of 1933, as amended.

(aa)    “Trading Day” means any day on which the exchange(s) or market(s) on
which shares of Common Stock are listed, including but not limited to the NYSE,
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
or any successors thereto, is open for trading.

 

9